The record shows that the right of Tappy, as putative nominee of the Democratic Party for County Judge, to have his name remain on the general election ballot, ceased and expired by virtue of the recount and recanvass of the votes had under the direction of, and by the judgment of, this Court. Therefore there is no lawful ground under any circumstances which would warrant *Page 809 
this Court in refusing to grant so much of the peremptory writ of mandamus as seeks to have removed Tappy's name from the general election ballots after the recount and recanvass of the votes carried out under judgment of this Court has shown him no longer entitled, as a matter of law, to enjoy a right derived solely from the original canvass that had ceased to exist by force and effect of the judgment of this Court in the recount and recanvass proceedings.
Whether or not circumstances exist in favor of the putative nominee Tappy that will entitle him, on application to this Court, to have the peremptory writ of mandamus stayed upon equitable principles insofar as it requires his opponent Peacock's name to be printed on the ballot, is a matter that cannot be decided at the present stage of this case, for the reason, if no other, that Tappy alone can invoke the discretion of the Court to that effect. The peremptory writ of mandamus therefore should issue in manner, substance and form as prayed, insofar as the respondent County Commissioners are concerned. This is so because the respondent County Commissioners are not entitled to invoke for and upon behalf of putative nominee Tappy, equitable grounds, if any there be, that may exist to entitle Tappy to now appear and pray that this Court interpose in his behalf its inherent equitable power to stay its process of mandamus insofar as it requires his opponent's name to be printed on the ballot at this late hour in proceedings to which said Tappy is not a nominal party of record. I reserve judgment on the last stated proposition.
  WHITFIELD, C.J., and BUFORD, J., concur. *Page 810